     Case 1:15-cv-00049-WMS-HKS Document 112-16 Filed 09/19/19 Page 1 of 1




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________________________

DARCY M. BLACK

                              Plaintiff,
v.                                                                15-CV-00049 WMS-HBS

BUFFALO MEAT SERVICE, INC., doing business
as BOULEVARD BLACK ANGUS, also known as
BLACK ANGUS MEATS, also known as
BLACK ANGUS MEATS & SEAFOOD,
ROBERT SEIBERT,
DIANE SEIBERT,
KEEGAN ROBERTS,

                          Defendants.
________________________________________________

                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that, on September 19, 2019, I electronically filed the
Declaration of Josephine A. Greco, Esq., dated September 19, 2019, Plaintiff’s Counter-
Statement of Contested Material Facts in Opposition to Defendant’s Motion for Summary
Judgment, the Exhibits listed in and attached to Appendix to Plaintiff’s Counter-Statement
of Contested Material Facts, the Declaration of Darcy M. Black dated September 18, 2019,
and the Memorandum of Law in Opposition to Defendants’ Motion for Summary Judgment
with the Clerk of the District Court using its CM/ECF system, which would then
electronically notify the following CM/ECF participant on this case:

                             Randolph C. Oppenheimer, Esq.
                             Megan M. Bahas, Esq.
                             BARCLAY DAMON, LLP
                             Attorneys for Defendants
                             The Avant Building - Suite 1200
                             200 Delaware Avenue
                             Buffalo, New York 14202-2150
                             E-mail: roppenheimer@barclaydamon.com
                             E-mail: mbahas@barclaydamon.com

Dated: Buffalo, New York
       September 19, 2019                   s/ Josephine A. Greco
                                            Josephine A. Greco, Esq.
                                            GRECO TRAPP, PLLC
                                            Attorneys for Plaintiff
                                            1700 Rand Building
                                            14 Lafayette Square
                                            Buffalo, New York 14203
                                            Telephone: (716) 856-5800
                                            E-mail address: jgreco@grecolawyers.com
